Citation Nr: 0203562	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-15 946	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a corneal scar of 
the right eye prior to March 8, 2001.

2.  Entitlement to a rating in excess of 20 percent for a 
corneal scar of the right eye since March 8, 2001.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 RO rating decision 
that, among other things, denied entitlement to a compensable 
rating for a corneal scar of the right eye and denied 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.

In a January 2002 rating decision, the evaluation assigned 
the veteran's corneal scar of the right eye was increased to 
20 percent disabling, effective March 8, 2001.  Applicable 
law mandates that when a veteran seeks an increased rating, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The veteran has not withdrawn his 
appeal with respect to the matter of the evaluation 
assignable for his corneal scar of the right eye.  This claim 
is therefore before the Board for review. 

The Board notes that the veteran, in a July 2000 statement, 
raised the issue of entitlement to service connection for 
varicose vein disability of the left lower extremity.  In 
September 2000 he also raised the issue of entitlement to 
service connection for hypertension.  These matters are 
therefore referred to the RO for appropriate action.

The Board also notes that the RO, in January 2002, deferred 
consideration of the veteran's claim for entitlement to 
service connection on a secondary basis for left eye 
disability; the RO explained that a decision on the issue 
would be deferred until the report of a June 2001 VA 
examination was received.  Although the referenced 
examination report was thereafter received at the RO, no 
further action appears to have been taken on the veteran's 
claim for service connection on a secondary basis for left 
eye disability.  This matter is therefore also referred to 
the RO for appropriate action.

The Board further notes that the veteran, on his July 2000 VA 
Form 9, requested a hearing before a traveling member of the 
Board.  In August 2000, the veteran submitted a statement 
whereby he requested a video conference hearing in lieu of an 
in-person hearing before a member of the Board, specifically 
waiving his right to the latter type of hearing.  The record 
reflects that the veteran was thereafter scheduled for a 
video conference hearing on February 19, 2002, but that he 
failed to report.  On the day of the hearing, however, the 
veteran contacted the RO and indicated that he wished the 
hearing to be rescheduled.  He was informed that the hearing 
would not be rescheduled unless he submitted, in writing, an 
explanation to the Board as to why he failed to report for 
the scheduled hearing.  Although the veteran indicated that 
he would submit such an explanation, he has failed to do so.

In light of the veteran's failure to report for his hearing 
scheduled in February 2002, and as he has proffered no 
explanation for his failure to report, or otherwise pursued 
rescheduling of the hearing, the Board considers the 
veteran's request for a hearing before a member of the Board 
to be withdrawn.  See 38 C.F.R. §§ 20.700(e), 20.704(d) 
(2001).


REMAND

The September 1999 rating decision from which the current 
appeal originates also denied entitlement to service 
connection for psychiatric disability.  The Board mentions 
this because further procedural action is required before the 
Board may take jurisdiction over this issue.  The record 
reflects that the veteran, in July 2000, expressed 
disagreement with, and his intention to appeal, the September 
1999 rating decision to the extent that service connection 
for psychiatric disability was denied.  Nevertheless, there 
is no indication that the veteran has been provided a 
statement of the case (SOC) with respect to that issue.  
Therefore, although the Board does not have jurisdiction to 
address the claim, it must be remanded for further 
development by the RO.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.26, 20.200, 20.201 (2001).  (The RO should 
take note that service connection for a nervous condition was 
denied in an unappealed June 1981 rating decision, and that 
the issue to be addressed consequently should be 
characterized as an application to reopen a previously denied 
claim.)

Turning to the issues developed for the Board's review, the 
veteran contends that the evaluation currently assigned for 
his right eye disability does not accurately reflect the 
severity of that disability.  He also contends that his 
service-connected disabilities render him unable to obtain or 
maintain gainful employment.  

The Board notes that following the issuance of a SOC to the 
veteran in June 2000 with respect to his right eye and total 
disability claims, additional medical evidence, consisting of 
numerous VA treatment records and the reports of VA 
examinations conducted in June 2001, was received at the RO 
in connection with the instant appeal.  Notably, there is no 
indication that the RO thereafter issued the veteran a 
supplemental statement of the case (SSOC) which addressed the 
newly submitted evidence.  Since the evidence submitted since 
the June 2000 SOC is pertinent to the instant appeal, a 
remand is required for the issuance of a SSOC.  See 38 C.F.R. 
§ 19.31 (2001). 

In addition, the Board notes that while a VA examiner in July 
1998 opined that the veteran's service-connected right lower 
extremity disability did not prevent him from being gainfully 
employed, the record is devoid of any medical opinions 
addressing the impact of the veteran's other service-
connected disabilities on his ability to work.  Obtaining 
such an opinion would be helpful, especially since service 
connection for a low back disability was just recently 
granted and certain ratings were increased for previously 
service-connected disabilities by rating actions taken in 
January 2002.  The Board notes that VA treatment records on 
file document treatment for several non-service-connected 
disabling conditions, including psychiatric disability, 
substance dependence and hepatitis C, and that an August 1999 
psychiatric examiner concluded that the veteran's recurrent 
major depression was severe enough to render him 
unemployable.  Under the circumstances, the Board is of the 
opinion that VA examination of the veteran is required.

The Board also notes that the veteran, in an April 1999 
statement, reported that he was working with VA vocational 
rehabilitation, and that the record shows that a counseling 
psychologist certified in January 2000 that the veteran was 
receiving vocational rehabilitation services.  Review of the 
record discloses that the veteran's VA vocational 
rehabilitation folder is not on file.  Information contained 
in this folder may be helpful to deciding the issues on 
appeal.

The Board lastly notes that the veteran, in January 1986, 
executed a power of attorney in favor of the American Legion 
for the purposes of representation before VA.  In a September 
2000 statement, the American Legion informed VA that that 
organization was withdrawing from representation of the 
veteran, effective in September 2000.  Notably, there is no 
clear indication in the record before the Board that the 
American Legion informed the veteran of its action, as 
required by 38 C.F.R. § 20.608(a) (2001).  The Board notes 
that the American Legion, despite its purported withdrawal, 
on at least one occasion relayed a message from the veteran 
to VA after September 2000.  This was done in July 2001.  
Under the circumstances, the Board is of the opinion that 
clarification concerning representation is required.

In light of the above, the Board concludes that further 
procedural and evidentiary development is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take action to 
determine whether the veteran was 
notified in writing of the American 
Legion's September 2000 notification of 
withdrawal.  38 C.F.R. § 20.608(a) 
(2001).  The American Legion's intent 
should be clarified, particularly in 
light of its July 2001 action on the 
veteran's behalf.  The RO should ensure 
that any withdrawal is properly 
effectuated in accordance with 38 C.F.R. 
§ 20.608 (2001).  

2.  If the American Legion has properly 
withdrawn from representation of the 
veteran, the RO should provide the 
veteran with the appropriate form for 
appointing a representative before VA, 
and afford him the opportunity to appoint 
a representative.

3.  The RO should issue a SOC to the 
veteran and any representative addressing 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for psychiatric disability.  
The veteran and any representative should 
be clearly advised of the need to file a 
timely substantive appeal with respect to 
the September 1999 rating decision.  If 
the veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal is submitted, this issue 
should be certified on appeal to the 
Board.

4.  The RO should also contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
also obtain the veteran's complete 
vocational rehabilitation file. 

5.  Then, the RO should arrange for the 
veteran to undergo a VA examination by an 
ophthalmologist to determine the extent 
of the veteran's corneal scar of the 
right eye.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
be requested to provide an opinion 
concerning the impact of the veteran's 
service-connected disability on his 
ability to work, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be provided.  The veteran's claims 
files, including a copy of this remand, 
should be made available to the examiner 
for review.  

6.  The RO should also arrange for the 
veteran to undergo a VA general medical 
examination to determine the extent of 
the veteran's service-connected residuals 
of hemangioma excision of the right calf 
with right ankle flexion contracture; 
right calf scar; cervical spine 
disability; right forehead scar; 
headaches; and low back disability.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  If diagnostic testing and/or 
specialist consultations are deemed to be 
necessary by the examining physician, 
such should be scheduled.  

With respect to the veteran's orthopedic 
disabilities, tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

The examining physician should provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work, to include 
whether the service-connected 
disabilities collectively render him 
unemployable.  The rationale for all 
opinions expressed should be provided.  
The veteran's claims files, including a 
copy of this remand, should be made 
available to the examiner for review.  

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
VA's implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Then, 
the RO should re-adjudicate the issues on 
appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC for the 
issues in appellate status and provide the veteran and any 
representative with an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

